



EXHIBIT 10.3
SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN,
AS AMENDED THROUGH JANUARY 29, 2019
1.PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 27.


2.SHARES SUBJECT TO THE PLAN.


2.1Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is 9,600,000 Shares plus (i) any reserved shares not issued
or subject to outstanding grants under the Company’s 2005 Stock Plan (the “Prior
Plan”) on the Effective Date (as defined below), (ii) shares that are subject to
stock options or other awards granted under the Prior Plan that cease to be
subject to such stock options or other awards by forfeiture or otherwise after
the Effective Date, (iii) shares issued under the Prior Plan before or after the
Effective Date pursuant to the exercise of stock options that are, after the
Effective Date, forfeited, (iv) shares issued under the Prior Plan that are
repurchased by the Company at the original issue price and (v) shares that are
subject to stock options or other awards under the Prior Plan that are used to
pay the exercise price of an option or withheld to satisfy the tax withholding
obligations related to any award.


2.2Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 shall not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 21.2 hereof.


2.3Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.




1





--------------------------------------------------------------------------------





2.4Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1 of each calendar
year from the adoption of the Plan through January 1, 2019, by the lesser of (i)
five percent (5%) of the number of Shares issued and outstanding on each
December 31 immediately prior to the date of increase or (ii) such number of
Shares determined by the Board. From the adoption of the Plan through January 1,
2019, the number of Shares available for grant and issuance under the Plan was
increased by an aggregate of 45,936,189 Shares under the provision in the
foregoing sentence. After January 1, 2019, the number of Shares available for
grant and issuance under the Plan may not be increased without stockholder
approval.


2.5Limitations. No more than fifty million (50,000,000) Shares shall be issued
pursuant to the exercise of ISOs.


2.6Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.5, (e) the
maximum number of Shares that may be issued to an individual or to a new
Employee in any one calendar year set forth in Section 3 and (f) the number of
Shares that are granted as Awards to Non-Employee Directors as set forth in
Section 12, shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.


3.ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors of the
Company or any Parent or Subsidiary of the Company; provided such Consultants,
Directors and Non-Employee Directors render bona fide services not in connection
with the offer and sale of securities in a capital-raising transaction. No
Participant will be eligible to receive more than three million (3,000,00)
Shares in any calendar year under this Plan pursuant to the grant of Awards
except that new Employees of the Company or of a Parent or Subsidiary of the
Company (including new Employees who are also officers and directors of the
Company or any Parent or Subsidiary of the Company) are eligible to receive up
to a maximum of six million (6,000,000) Shares in the calendar year in which
they commence their employment.


4.ADMINISTRATION.


4.1Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:


(a)construe and interpret this Plan, any Award Agreement and any other agreement
or document executed pursuant to this Plan;


(b)prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;


2





--------------------------------------------------------------------------------







(c)select persons to receive Awards;


(d)determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine;


(e)determine the number of Shares or other consideration subject to Awards;


(f)determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;


(g)determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;


(h)grant waivers of Plan or Award conditions;


(i)determine the vesting, exercisability and payment of Awards;


(j)correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;


(k)determine whether an Award has been earned;


(l)determine the terms and conditions of any, and to institute any Exchange
Program;


(m)reduce or waive any criteria with respect to Performance Factors;


(n)adjust Performance Factors to take into account changes in law and accounting
or tax rules as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships;
\
(o)adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;


(p)make all other determinations necessary or advisable for the administration
of this Plan; and


3





--------------------------------------------------------------------------------







(q)delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation.


4.2Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.


4.3Section 16 of the Exchange Act. Awards granted to Participants who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act).


4.4Documentation. The Award Agreement for a given Award, the Plan and any other
documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.


5.OPTIONS. The Committee may grant Options to Participants and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may vest and be exercised, and all other terms and conditions of the
Option, subject to the following:


5.1Option Grant. Each Option granted under this Plan will identify the Option as
an ISO or an NQSO. An Option may be, but need not be, awarded upon satisfaction
of such Performance Factors during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement. If the Option is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each Option; and (y) select from among the Performance Factors to be used to
measure the performance, if any. Performance Periods may overlap and
Participants may participate simultaneously with respect to Options that are
subject to different performance goals and other criteria.


5.2Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.




4





--------------------------------------------------------------------------------





5.3Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.


5.4Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.


5.5Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.




5.6Termination. The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):


(a)If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than ninety (90)
days after the Termination Date (or such shorter time period or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be the
exercise of an NQSO), but in any event no later than the expiration date of the
Options.


5





--------------------------------------------------------------------------------







(b)If the Participant is Terminated because of the Participant’s death (or the
Participant dies within ninety (90) days after a Termination other than for
Cause or because of the Participant’s Disability), then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the Termination Date and must be exercised by
the Participant’s legal representative, or authorized assignee, no later than
twelve (12) months after the Termination Date (or such shorter time period not
less than six (6) months or longer time period not exceeding five (5) years as
may be determined by the Committee), but in any event no later than the
expiration date of the Options.


(c)If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (with any exercise beyond (a) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any event no
later than the expiration date of the Options.


(d)If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee, but in any no event later than
the expiration date of the Options. Unless otherwise provided in the Award
Agreement, Cause will have the meaning set forth in the Plan.


5.7Limitations on Exercise. The Committee may specify a minimum number of Shares
that may be purchased on any exercise of an Option, provided that such minimum
number will not prevent any Participant from exercising the Option for the full
number of Shares for which it is then exercisable.


5.8Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NQSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.




6





--------------------------------------------------------------------------------





5.9Modification, Extension or Renewal. The Committee may modify, extend or renew
outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.


5.10No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.


6.RESTRICTED STOCK AWARDS.


6.1    Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”). The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.


6.2    Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.


6.3    Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.


6.4    Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.


7





--------------------------------------------------------------------------------







6.5    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).


7.STOCK BONUS AWARDS.


7.1    Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
person of Shares for services to be rendered or for past services already
rendered to the Company or any Parent or Subsidiary. All Stock Bonus Awards
shall be made pursuant to an Award Agreement. No payment from the Participant
will be required for Shares awarded pursuant to a Stock Bonus Award.


7.2    Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.


7.3    Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.


7.4    Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).


8.STOCK APPRECIATION RIGHTS.


8.1Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between the Fair
Market Value on the date of exercise over the Exercise Price multiplied by (b)
the number of Shares with respect to which the SAR is being settled (subject to
any maximum number of Shares that may be issuable as specified in an Award
Agreement). All SARs shall be made pursuant to an Award Agreement.




8





--------------------------------------------------------------------------------





8.2Terms of SARs. The Committee will determine the terms of each SAR including,
without limitation: (a) the number of Shares subject to the SAR; (b) the
Exercise Price and the time or times during which the SAR may be settled; (c)
the consideration to be distributed on settlement of the SAR; and (d) the effect
of the Participant’s Termination on each SAR. The Exercise Price of the SAR will
be determined by the Committee when the SAR is granted, and may not be less than
Fair Market Value. A SAR may be awarded upon satisfaction of Performance
Factors, if any, during any Performance Period as are set out in advance in the
Participant’s individual Award Agreement. If the SAR is being earned upon the
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for each SAR; and (y)
select from among the Performance Factors to be used to measure the performance,
if any. Performance Periods may overlap and Participants may participate
simultaneously with respect to SARs that are subject to different Performance
Factors and other criteria.


8.3Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.


8.4Form of Settlement. Upon exercise of a SAR, a Participant will be entitled to
receive payment from the Company in an amount determined by multiplying (i) the
difference between the Fair Market Value of a Share on the date of exercise over
the Exercise Price; times (ii) the number of Shares with respect to which the
SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.


8.5Termination of Participation. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).


9.RESTRICTED STOCK UNITS.


9.1Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an award
to a Participant covering a number of Shares that may be settled in cash, or by
issuance of those Shares (which may consist of Restricted Stock). All RSUs shall
be made pursuant to an Award Agreement.




9





--------------------------------------------------------------------------------





9.2Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s Termination
on each RSU. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.


9.3Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.


9.4Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).


10.PERFORMANCE AWARDS.


10.1    Performance Awards. A Performance Award is an award to a Participant of
a cash bonus or a Performance Share bonus. Grants of Performance Awards shall be
made pursuant to an Award Agreement.


10.2    Terms of Performance Awards. The Committee will determine, and each
Award Agreement shall set forth, the terms of each award of Performance Award
including, without limitation: (a) the amount of any cash bonus; (b) the number
of Shares deemed subject to a Performance Share bonus; (c) the Performance
Factors and Performance Period that shall determine the time and extent to which
each Performance Award shall be settled; (d) the consideration to be distributed
on settlement; and (e) the effect of the Participant’s Termination on each
Performance Award. In establishing Performance Factors and the Performance
Period the Committee will: (x) determine the nature, length and starting date of
any Performance Period; and (y) select from among the Performance Factors to be
used. Prior to settlement the Committee shall determine the extent to which
Performance Awards have been earned. Performance Periods may overlap and
Participants may participate simultaneously with respect to Performance Awards
that are subject to different Performance Periods and different performance
goals and other criteria. No Participant will be eligible to receive more than
$[Number] in Performance Awards in any calendar year under this Plan.




10





--------------------------------------------------------------------------------





10.3    Value, Earning and Timing of Performance Shares. Any Performance Share
bonus will have an initial value equal to the Fair Market Value of a Share on
the date of grant. After the applicable Performance Period has ended, the holder
of a Performance Share bonus will be entitled to receive a payout of the number
of Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay an earned Performance Share bonus in the form of cash,
in Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof. Performance Share bonuses may also be settled in
Restricted Stock.


10.4    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).


11.PAYMENT FOR SHARE PURCHASES.


Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):
(a)by cancellation of indebtedness of the Company to the Participant;


(b)by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;


(c)by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;


(d)by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;


(e)by any combination of the foregoing; or


(f)by any other method of payment as is permitted by applicable law.


12.GRANTS TO NON-EMPLOYEE DIRECTORS.


12.1    Types of Awards. Non-Employee Directors are eligible to receive any type
of Award offered under this Plan except ISOs. Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Board, or made from
time to time as determined in the discretion of the Board.




11





--------------------------------------------------------------------------------





12.2    Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12. No Non-Employee Director may receive cash compensation and Awards exceeding
$750,000 in total combined value (as described below) in the aggregate in any
calendar year. The value of Awards for purposes of complying with this maximum
shall be determined as follows: (a) for Options and SARs, grant date fair value
will be calculated using the Black-Scholes valuation methodology on the date of
grant of such Option or SAR and (b) for all other Awards other than Options and
SARs, grant date fair value will be determined by either (i) calculating the
product of the Fair Market Value per Share on the date of grant and the
aggregate number of Shares subject to the Award or (ii) calculating the product
using an average of the Fair Market Value over a number of trading days and the
aggregate number of Shares subject to the Award as determined by the Committee.


12.3    Vesting, Exercisability and Settlement. Except as set forth in Section
21, Awards shall vest, become exercisable and be settled as determined by the
Board. With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.


12.4    Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.4 shall be filed with the Company on the form
prescribed by the Company.


13.WITHHOLDING TAXES.


13.1Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company, or to the Parent or Subsidiary employing the Participant, an
amount sufficient to satisfy applicable U.S. federal, state, local and
international withholding tax requirements or any other tax liability legally
due from the Participant prior to the delivery of Shares pursuant to exercise or
settlement of any Award. Whenever payments in satisfaction of Awards granted
under this Plan are to be made in cash, such payment will be net of an amount
sufficient to satisfy applicable U.S. federal, state, local and international
withholding tax requirements or any other tax liability legally due from the
Participant.


13.2Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time and to limitations of local
law, may require or permit a Participant to satisfy such tax withholding
obligation or any other tax liability legally due from the Participant, in whole
or in part by (without limitation) (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable cash or Shares having a Fair Market Value
equal to the minimum statutory amount required to be withheld, or
(iii) delivering to the Company already-owned Shares having a Fair Market Value
equal to the minimum amount required to be withheld. The Fair Market Value of
the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.


14.TRANSFERABILITY.




12





--------------------------------------------------------------------------------





14.1Transfer Generally. Unless determined otherwise by the Committee or pursuant
to Section 14.2, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. If the Committee makes an Award transferable,
including, without limitation, by instrument to an inter vivos or testamentary
trust in which the Awards are to be passed to beneficiaries upon the death of
the trustor (settlor) or by gift to a Permitted Transferee, such Award will
contain such additional terms and conditions as the Committee deems appropriate.
All Awards shall be exercisable: (i) during the Participant’s lifetime only by
(A) the Participant, or (B) the Participant’s guardian or legal representative;
(ii) after the Participant’s death, by the legal representative of the
Participant’s heirs or legatees; and (iii) in the case of all awards except
ISOs, by a Permitted Transferee.


14.2Award Transfer Program. Notwithstanding any contrary provision of the Plan,
the Committee shall have all discretion and authority to determine and implement
the terms and conditions of any Award Transfer Program instituted pursuant to
this Section 14.2 and shall have the authority to amend the terms of any Award
participating, or otherwise eligible to participate in, the Award Transfer
Program, including (but not limited to) the authority to (i) amend (including to
extend) the expiration date, post-termination exercise period and/or forfeiture
conditions of any such Award, (ii) amend or remove any provisions of the Award
relating to the Award holder’s continued service to the Company, (iii) amend the
permissible payment methods with respect to the exercise or purchase of any such
Award, (iv) amend the adjustments to be implemented in the event of changes in
the capitalization and other similar events with respect to such Award, and (v)
make such other changes to the terms of such Award as the Committee deems
necessary or appropriate in its sole discretion.


15.PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.


15.1    Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s Purchase Price or
Exercise Price, as the case may be, pursuant to Section 15.2.


15.2    Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.




13





--------------------------------------------------------------------------------





16.CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.


17.ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.


18.EXCHANGE AND BUYOUT OF AWARDS. An Exchange Program, including but not limited
to any repricing of Options or SARs, is not permitted without prior stockholder
approval.


19.SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the date of grant of the Award and also on the date of exercise or
other issuance. Notwithstanding any other provision in this Plan, the Company
will have no obligation to issue or deliver certificates for Shares under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal or
foreign law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any foreign or state securities laws, stock exchange
or automated quotation system, and the Company will have no liability for any
inability or failure to do so.


20.NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under this
Plan will confer or be deemed to confer on any Participant any right to continue
in the employ of, or to continue any other relationship with, the Company or any
Parent or Subsidiary of the Company or limit in any way the right of the Company
or any Parent or Subsidiary of the Company to terminate Participant’s employment
or other relationship at any time.




14





--------------------------------------------------------------------------------





21.CORPORATE TRANSACTIONS.
    
21.1Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
shall have their vesting accelerate as to all shares subject to such Award (and
any applicable right of repurchase fully lapse) immediately prior to the
Corporate Transaction and then such Awards will terminate. In addition, in the
event such successor or acquiring corporation (if any) refuses to assume,
convert, replace or substitute Awards, as provided above, pursuant to a
Corporate Transaction, the Committee will notify the Participant in writing or
electronically that such Award will be exercisable for a period of time
determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.


21.2Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
any calendar year.


21.3Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.


22.ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.




15





--------------------------------------------------------------------------------





23.TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware.


24.AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.


25.NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.


26.INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.


27.DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:


“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.
“Award Transfer Program” means any program instituted by the Committee which
would permit Participants the opportunity to transfer any outstanding Awards to
a financial institution or other person or entity approved by the Committee.
“Board” means the Board of Directors of the Company.
“Cause” means (i) embezzlement or misappropriation of funds; (ii) conviction of,
or entry of a plea of nolo contendre to, a felony involving moral turpitude;
(iii) commission of material acts of dishonesty, fraud, or deceit; (iv) breach
of any material provisions of any employment agreement; (v) habitual or willful
neglect of duties; (vi) breach of fiduciary duty; or (vii) material violation of
any other duty whether imposed by law or the Board.


16





--------------------------------------------------------------------------------





“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
“Common Stock” means the common stock of the Company.
“Company” means ServiceNow, Inc., or any successor corporation.
“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.
“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then-outstanding voting securities; (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation or (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company).
“Director” means a member of the Board.
“Disability” means in the case of incentive stock options, total and permanent
disability as defined in Section 22(e)(3) of the Code and in the case of other
Awards, that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
“Effective Date” means the day immediately prior to the date of the underwritten
initial public offering of the Company’s Common Stock pursuant to a registration
statement that is declared effective by the SEC.
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


17





--------------------------------------------------------------------------------





“Exchange Program” means a program pursuant to which (i) outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof) or (ii) the exercise price of an
outstanding Award is increased or reduced.
“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
(a)if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;


(b)if such Common Stock is publicly traded but is neither listed nor admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable;


(c)in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or


(d)if none of the foregoing is applicable, by the Board or the Committee in good
faith.


“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
“Non-Employee Director” means a Director who is not an Employee of the Company
or any Parent or Subsidiary.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
“Participant” means a person who holds an Award under this Plan.
“Performance Award” means cash or stock granted pursuant to Section 10 or
Section 12 of the Plan.


18





--------------------------------------------------------------------------------





“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures,
either individually, alternatively or in any combination, applied to the Company
as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:
(a)Profit Before Tax;


(b)Billings;


(c)Revenue;


(d)Net revenue;


(e)Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);
(f)Operating income;


(g)Operating margin;


(h)Operating profit;


(i)Controllable operating profit, or net operating profit;


(j)Net Profit;


(k)Gross margin;


(l)Operating expenses or operating expenses as a percentage of revenue;


(m)Net income;


(n)Earnings per share;


(o)Total stockholder return;


(p)Market share;


(q)Return on assets or net assets;


(r)The Company’s stock price;


19





--------------------------------------------------------------------------------







(s)Growth in stockholder value relative to a pre-determined index;


(t)Return on equity;


(u)Return on invested capital;


(v)Cash Flow (including free cash flow or operating cash flows);


(w)Cash conversion cycle;


(x)Economic value added;


(y)Individual confidential business objectives;


(z)Contract awards or backlog;


(aa)Overhead or other expense reduction;


(bb)Credit rating;


(cc)Strategic plan development and implementation;


(dd)Succession plan development and implementation;


(ee)Improvement in workforce diversity;


(ff)Customer indicators;


(gg)New product invention or innovation;


(hh)Attainment of research and development milestones;


(ii)Improvements in productivity;


(jj)Bookings; and


(kk)Attainment of objective operating goals and employee metrics; and




20





--------------------------------------------------------------------------------





The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
“Performance Period” means the period of service determined by the Committee,
during which years of service or performance is to be measured for the Award.
“Performance Share” means a performance share bonus granted as a Performance
Award.
“Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
“Plan” means this ServiceNow, Inc. 2012 Equity Incentive Plan.
“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.
“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.
“Restricted Stock Unit” means an Award granted pursuant to Section 9 or Section
12 of the Plan.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Shares” means shares of the Company’s Common Stock and the common stock of any
successor security.
“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.
“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.


21





--------------------------------------------------------------------------------





“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of any leave of absence
approved by the Company. In the case of any employee on an approved leave of
absence, the Committee may make such provisions respecting suspension of vesting
of the Award while on leave from the employ of the Company or a Parent or
Subsidiary of the Company as it may deem appropriate, except that in no event
may an Award be exercised after the expiration of the term set forth in the
applicable Award Agreement. In the event of military leave, if required by
applicable laws, vesting shall continue for the longest period that vesting
continues under any other statutory or Company approved leave of absence and,
upon a Participant’s returning from military leave (under conditions that would
entitle him or her to protection upon such return under the Uniform Services
Employment and Reemployment Rights Act), he or she shall be given vesting credit
with respect to Awards to the same extent as would have applied had the
Participant continued to provide services to the Company throughout the leave on
the same terms as he or she was providing services immediately prior to such
leave. An employee shall have terminated employment as of the date he or she
ceases to be employed (regardless of whether the termination is in breach of
local laws or is later found to be invalid) and employment shall not be extended
by any notice period or garden leave mandated by local law. The Committee will
have sole discretion to determine whether a Participant has ceased to provide
services for purposes of the Plan and the effective date on which the
Participant ceased to provide services (the “Termination Date”).
“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).




22



